Exhibit 10.1

 



AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT (this “Amendment”), dated as of
December 12, 2016, amends the Stock Purchase Agreement (the “Purchase
Agreement”), dated as of November 22, 2016, by and among Imation Corp.
(“Seller”) and NXSN Acquisition Corp. (“Purchaser”).

 

WHEREAS, the Parties desire to amend the Purchase Agreement on the terms set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.       Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Purchase Agreement.

 

2.       Amendments. The Purchase Agreement is hereby amended as follows:

 

(a)       §1 of the Purchase Agreement is hereby amended by deleting the
definitions of “Proxy Statement”, “Requisite Vote”, “Seller Stockholders
Meeting”, and “Seller Stockholders” in their entirety.

 

(b)       §4(a)(ii) of the Purchase Agreement is hereby amended by deleting:

 

(i)       the phrase “, subject to, with respect to the execution and delivery
of the other Transaction Documents and consummation of the Transactions, the
Requisite Vote” in the first sentence thereof; and

 

(ii)       the phrases “(y)” and “and (z) recommending the adoption of this
Agreement and the Transactions to the stockholders of the Seller” in the last
sentence thereof.

 

(c)       §4(a)(iii) of the Purchase Agreement is hereby amended by deleting the
phrase “the Proxy Statement with the SEC in accordance with the Exchange Act,
and such other” in clause (A) thereof.

 

(d)       §4(b)(iii) of the Purchase Agreement is hereby amended by deleting the
phrase “, subject to the Requisite Vote” in the first sentence thereof.

 

(e)       §4(d) of the Purchase Agreement is hereby amended by deleting the
phrase “subject to the Requisite Vote,” in in clauses (i) and (ii) thereof.

 

(f)       §5(k) of the Purchase Agreement is hereby deleted in its entirety and
replaced with the following:

 

“(k) [RESERVED].”

 



 1 

 

 

(g)       §5(l)(ii) of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(ii) [RESERVED].”

 

(h)       §7(a)(i) of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(i) [RESERVED].”

 

(i)       §7(b)(i) of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(i) [RESERVED].”

 

(j)       §10(a)(iii) of the Purchase Agreement is hereby amended by deleting
the clause “(B) the Seller shall have failed to include in the Proxy Statement
the recommendation of the Board of Directors of the Seller in favor of approval
of the Transactions or this Agreement” in its entirety, and redesignating
clauses (C), (D), (E), (F) and (G) thereof as clauses (B), (C), (D), (E) and
(F), respectively.

 

(k)       §10(b)(i) of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(i) [RESERVED].”

 

(l)       §10(b)(iii) of the Purchase Agreement is hereby amended by deleting
the phrase “§10(b)(i) and” in the first sentence thereof.

 

3.       Nature of Agreement; No Other Amendments. The Parties hereby
acknowledge and agree that this Amendment constitutes an amendment to the
Purchase Agreement in accordance with §11(i) thereof. Except as specifically
amended by this Amendment, all other terms and provisions of the Purchase
Agreement shall remain in full force and effect. Each reference in the Purchase
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Purchase Agreement shall mean and be a reference to the
Purchase Agreement as amended by this Amendment.

 

4.       Headings. The section headings of this Amendment are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Amendment.

 



 2 

 

 

5.       Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile, .pdf or other
electronic means shall be effective as delivery of a manually executed
counterpart to the Amendment.

 

6.       Governing Law. This Amendment shall be governed by and construed in
accordance with the Laws of the State of Delaware without regard to the
conflicts of Law principles thereof.

 

 

[Signature Page Follows]

 

 

 

 

 3 

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed,
as of the date first above written.

 

  IMATION CORP.         By: /s/ Tavis J. Morello     Name: Tavis J. Morello    
Title: General Counsel and Corporate Secretary                     NXSN
ACQUISITION CORP.         By: /s/ Trevor L. Colhoun     Name: Trevor L. Colhoun
    Title: Chairman

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Amendment No. 1 to Stock Purchase Agreement





 

